White, Presiding Judge.
Objection was made to the questions asked and answers given by the witness DeGrafenried as to “ what occurred between DeGrafenried and deceased, Houston, at the commencement of the difficulty.” It is insisted that “ it was error to permit the questions and answers, because the immediate difficulty between Houston and DeGrafenried, and the conduct of appellant McMahon, had no present connection with nor reached the subsequent rencounter between Houston and Wright. That there should have been some proof first connectiñg Houston, Wright and appellant at and with the commencement of the original difficulty, or some intentional act to bring the first in harmony with the last rencounter.”
Appellant was charged with an assault with intent to murder Wright,- and it is claimed that all she did and said of an inculpatory character was said and done before Wright became a participant in the difficulty, and that the prosecution should be more limited by the charge to proofs of intent toward Wright alone. This position is fully answered by the fact that the difficulty between Houston and DeGrafenried, and the shooting between Houston and Wright resulting in the killing of the former, and wounding of the latter, were parts of one entire transaction—were circumstances and res gestee indissolubly linked together, and necessary to elucidate and explain the transaction. Being connected parts of one entire transaction, the evidence was admissible. (Whart. Crim. Evid., 8 ed., sec. 31; Heath v. Comm., 1 Robins’s Rep., Va., 735.) All the circumstances of a transaction may be submitted to the jury, provided they afford any fair presumption or inference as to the matter in issue. (1 Starkie on Evid., 39; Roscoe’s Evid., pp. 74, et seq.; Keener v. The State, 18 Ga., 194; s. c., Harrigan & Thompson Cases, Self-defense, 539.)
It is shown by the evidence that Wright, up to the time he was struck with the gun by Houston, was acting the part of a peacemaker, doing all he could to quell the row, and had succeeded in getting DeGrafenried out of the door of the house» *361when he was struck by Houston with the gun brought by appellant. On the other hand, during “the difficulty” it is proven that defendant cursed and swore at Wright, DeGrafenried and Jackson, and “charged around,” and that she said, when she handed the gun to Houston, “ I’ll be with you,” and advanced toward the door and said, “I’ll stand by you,” and stopped in the door with a pistol in her hand — the one thrown down by Houston—but did not shoot, and did not attempt to do anything with it. But for her acts and conduct in going for and bringing the gun, cursing the parties, giving the gun to Houston, and encouraging him in the prosecution of the difficulty, it is altogether probable that the difficulty would have ended when Wright succeeded in getting DeGrafenried out of the door; that Houston would never have struck or shot Wright with the gun, nor been himself killed by Wright. Judged by her acts and conduct, the animus of defendant and her intent to injure appear to have been directed toward all the parties, and to one as much as another.
A very able and ingenious brief has been filed by counsel for appellant in this case. But the premises assumed, in our opinion, are not warranted by the facts, and hence we cannot con-. cur in the conclusions arrived at.
Several points are made with reference to supposed errors in' the charge of the court. Understanding the facts as we do, the charge appears to us as an unobjectionable, plain and fair presentation of the law of the case.
We find no error requiring a reversal of the judgment, and it is therefore affirmed.
Affirmed.
Opinion delivered May 31, 1884.